Case 1:17-cr-00183-TWP-TAB Document 90-1 Filed 01/15/20 Page 1 of 1 PageID #: 516




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
                       Plaintiff,                )
                                                 )
                           v.                    ) CAUSE NO.1:17-CR-00183-TWP-TAB
                                                 )
  BUSTER HERNANDEZ,                              )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil, )
  Greg Martain, Purge of Maine,                  )
  uygt9@hushmail.com, jare9302@hushmail.com, )
  Dtvx1@hushmail.com, Leaked_hacks1,             )
  Closed Door, Closed Color, Clutter Removed,    )
  Color Rain, Plot Draw, and Invil Cable)        )
                                                 )
                       Defendant.                )

                                       ORDER

        The Court, having reviewed the Government’s Motion to Maintain Under Seal,

  and for the reasons set forth in the Government’s motion, hereby GRANTS the

  motion.

        It is therefore ORDERED that Dkt. Number 89 shall remain UNDER SEAL.

        It is SO ORDERED this _____________ day of                   , 2020.


                                             ______________________________
                                             TANYA WALTON PRATT
                                             U.S. District Court Judge
                                             Southern District of Indiana


  Copies to:   All counsel of record



                                         1
